The appeal is from an order of the district judge on a hearing under a writ of habeas corpus remanding relator to the custody of the sheriff.
The application for the writ shows that appellant is held under a capias issued on an indictment charging him with a violation of the provisions of Chapter 189 of the Acts of the Forty-first Legislature at its Regular Session. The return of the sheriff shows that he is holding relator under a conviction in the county court. A copy of the judgment of conviction is not found in the record. In the state of the record the appeal must be dismissed. Ex parte Albertson, 215 S.W. 453.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.